Citation Nr: 1746141	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-17 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1967, for which he received the Purple Heart, among other medals. 

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In September 2015, the Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  Pursuant to the September 2015, remand, the RO obtained the Veteran's outstanding VA treatment records and scheduled the requested VA examination.  Thus, the RO substantially complied with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets this further delay, but unfortunately, another remand is required because VA's duty to assist has not been satisfied.  

"VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency," including VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (2016).

As noted above, the Board finds that the RO substantially complied with the September 2015 Board remand.  However, after conducting the development requested in the remand and issuing a December 2015 supplemental statement of the case, the RO obtained additional VA treatment records pertinent to the increased rating claim on appeal in the course of developing the Veteran's separate claim for service connection for left eye cataracts (which is not presently before the Board).  Those VA audiology treatment records reveal the existence of outstanding VA treatment records pertinent to the present increased rating claim.  Specifically, in February 2017, the RO obtained a February 2017 VA audiology note showing that audiometric tests, including word recognition and puretone threshold evaluations, were conducted at that time.  The note includes the audiologist's interpretation of a referenced February 2017 audiogram, including the finding that the Veteran's "hearing has changed significantly since his last evaluation at 3000 and 4000 Hz in the left ear."  (The note's discussion of the Veteran's medical history indicates that the audiologist reviewed his last prior audiogram from the 2015 VA audiological evaluation.)  Moreover, the note refers to "[a]udiogram [d]isplay module under Tools menu for full audiometry results."  However, the referenced February 2017 audiogram and full audiometry results themselves are not of record.  It is not possible for the Board to verify the February 2017 VA audiologist's suggestion that the Veteran's left ear hearing loss has worsened since the 2015 VA audiological evaluation without this audiometric data.  See 38 C.F.R. §§ 4.85, 4.86.

Likewise, a July 2009 VA audiology treatment record indicates that an audiological evaluation was conducted at that time and includes that audiologist's interpretation of puretone threshold results.  However, the audiogram itself is not of record.  The RO also must attempt to obtain the complete July 2009 VA audiology treatment records, including all referenced audiometric data, upon remand.  

In summary, the Board finds that a remand is necessary to obtain these outstanding, pertinent VA audiology treatment records.

As the Board is remanding this claim for the reasons discussed above, the Veteran should be afforded another VA audiological evaluation to attempt to verify the February 2017 VA treating audiologist's suggestion that his left ear hearing loss has worsened since his last prior VA audiological evaluation in 2015.  

Accordingly, the case is REMANDED for the following action:

1. Locate and associate with the record the Veteran's VA treatment records from the following VA facilities and time periods:

a. Adam Benjamin, Jr. Outpatient Clinic (OPC) in Crown Point, Indiana from October 2015 to the present.  Also, locate and associate with the record the Veteran's complete July 2009 audiology treatment records from this facility, to include audiometric results (pure tone testing, audiograms, speech reception thresholds, word recognition and discrimination scores, and all other audiometric data) referenced in the July 2009 audiology consult note received in October 2009 (VBMS).

b. Orlando VAMC and all associated outpatient clinics from February 2017 to the present, including the Veteran's complete February 2017 audiology treatment records from this facility, to include audiometric results (pure tone testing, audiograms, speech reception thresholds, word recognition and discrimination scores, and all other audiometric data) referenced in the February 2017 audiology note received in February 2017 (VBMS).  

2. Then, schedule the Veteran for a VA audiological evaluation to address the current nature and severity of his service-connected bilateral hearing loss.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  

3. After completing the above and any other development deemed necessary, readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and afforded the appropriate time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



